DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-22 in the reply filed on 10/30/2020 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (US pub 20190165061).
With respect to claim 1, Jung et al. teach a display device comprising (see figs. 1-11 and associated text): 
a base layer 110 comprising a first area (middle portion) and a second area (edge portion, right and left) adjacent to the first area; 
a pixel circuit layer 130 disposed on the base layer and comprising a pixel circuit 20,80 and a plurality of insulation layers 145,146; 
a first electrode 177 electrically connected to the pixel circuit; 
a second electrode 176 spaced apart from the first electrode and disposed on the same layer as the first electrode; 

a first refraction layer 450 disposed on the pixel circuit layer and having a first refractive index; and 
a second refraction layer 470 disposed on the light emitting element and having a second refractive index larger than the first refractive index, 
wherein the first area overlaps the light emitting element and the second refraction layer, and the second area overlaps the first refraction layer.  
With respect to claim 2, Jung et al. teach the light emitting element comprises a micro light emitting diode element.  
With respect to claim 3, Jung et al. teach an encapsulation layer 301 covering the light emitting element and the pixel circuit.  
With respect to claim 4, Jung et al. teach the first refraction layer and the second refraction layer are disposed on the encapsulation layer; the first refraction layer is disposed to surround the first area on a plane; and the second refraction layer overlaps the first area and the second area.  
With respect to claim 5, Jung et al. teach a light blocking layer 420 disposed on the encapsulation layer to overlap the pixel circuit.  
With respect to claim 6, Jung et al. teach the light blocking layer and the first refraction layer are disposed adjacent to each other and covered by the second refraction layer.  
With respect to claim 7, Jung et al. teach the first refraction layer is disposed on the light blocking layer to cover the light blocking layer.  
Allowable Subject Matter
Claims 8-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/           Primary Examiner, Art Unit 2814